Worden, C. J.
The appellant was indicted in the court below for the larceny of four chickens, of the value of thirty cents each.
He was put upon trial before a jury, but during the progress of the cause two of the jurors were discharged by the consent of the defendant, and the remaining ten jurors returned a verdict of guilty, assessing the defendant’s punishment at a fine of five dollars, eighteen months’ *462imprisonment in the state-prison and disfranchisement for the period of five years.
Judgment was rendered on the verdict.
This judgment can not be maintained. The trial of a criminal cause by a jury consisting of a less number than twelve is unauthorized by law, and tbe verdict in such ease is void. Brown v. The State, 16 Ind. 496. See, also, Bill v. The People, 16 Mich. 851.
The judgment is reversed, and tbe cause remanded for further proceedings.
Tbe clerk will give the proper notice for tbe return of tbe prisoner.